Title: To Thomas Jefferson from Robert Wright, 28 December 1806
From: Wright, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Council Chamber AnnapolisDecember 28 1806
                        
                        Your Letter of the 24 Instant covering the Act of Congress for laying out a Road from Fort Cumberland to the
                            Ohio, the Report of the Commissioners appointed for that service, and your request that the Legislature of Maryland would
                            give their consent to your cutting the same was received by Mail, and shall on to Morrow be presented to them, and I have
                            no doubt will be duly attended to—particularly as that subject had been brought before them in consequence of a Letter
                            I received from Mr. M Cury from which I was induced to fear that the Report of the Commissioners might not be in such a
                            state of forwardness as to inable you to make the Request of the State of Maryland before her Legislature had adjourned.
                            As soon as the subject is disposed of, you shall be duly advised of the result. I have the Honour
                        
                            Robert Wright
                            
                        
                    